Citation Nr: 0200377	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  96-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right hand, with 
retained foreign body involving Muscle Group IX, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971.

This appeal arises from an August 1995 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant an increased rating 
for his service-connected residuals of a shell fragment wound 
of the right hand, with retained foreign body involving 
Muscle Group IX, evaluated as 10 percent disabling. 

The Board remanded the appellant's claim for further 
development in November 1996, August 1998, and October 1999 
decisions.  Additional development has been completed and the 
appellant's claim has been returned to the Board for further 
adjudication.

FINDING OF FACT

The appellant's residuals of a shell fragment wound of the 
right hand, with retained foreign body involving Muscle Group 
IX, include only subjective complaints of pain.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
residuals of a shell fragment wound of the right hand, with 
retained foreign body involving Muscle Group IX are no more 
than 10 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.50, 4.55, 4.56, 4.73 Diagnostic Code 5309 (1996) 
and (2001); 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in August 
1995, January 1997, June 1997, January 1998, April 1999, 
February 2000, and May 2001, and copies of the reports were 
associated with the file.  A travel board hearing before the 
undersigned was conducted, and a transcript was associated 
with the claims folder.  Under these circumstances, there is 
no reasonable possibility that further assistance to the 
appellant will aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In evaluating the appellant's request for an increased rating, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The pertinent regulations governing evaluations for muscle 
injuries were amended, effective June 1997.  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet.App. 70, 
76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993); 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria, and concluded that a higher evaluation was 
not in order.

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight disability of the affected muscles is 
characterized by a simple wound of the muscle group without 
debridement or infection.  The medical history will reflect 
brief treatment and a return to duty, with good functional 
results after healing.  Objective findings will include 
minimal or no scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2001).

Prior to June 1997, the criteria for muscle injuries were as 
follows:

A slight (insignificant) disability of muscles had the 
following attributes:  Type of injury- simple wound of muscle 
without debridement, infection or effects of laceration; 
History and complaint- service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results, with no 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals; Objective findings- minimum scar, slight, 
if any evidence of fascia defect or of atrophy or of impaired 
tonus, with no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56(a) (1996) 

A moderate disability of muscles had the following attributes:  
Type of injury- through and through or deep penetrating wounds 
of relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least moderate 
degree.  Absence of explosive effect of high velocity missile 
and of residuals of debridement or of prolonged infection; 
History and complaint-  service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on the record from first examination forward, of one 
or more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles; Objective 
findings- entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track or missile through muscle tissue, signs of 
moderate loss of deep fascia or muscle substance or impairment 
of muscle tonus, and of definite weakness or fatigue in 
comparative tests.  (In such tests the rule that with strong 
efforts, antagonistic muscles relax is to be applied to insure 
validity of tests.)  38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles had the following 
attributes:  Type of injury- through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization;  History and complaints- service 
department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present; 
Objective findings- entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound side) 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).

A severe disability of muscles had the following attributes:  
Type of injury- through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization;  History 
and complaint- As under moderately severe (paragraph c), in 
aggravated form; Objective findings- extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  X-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function.  In electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

As amended the revised rating criteria report:

	(a)  An open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

	(b)  A through-and-through injury with 
muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.

	(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.

	(d)  Under diagnostic codes 5301 through 
5323, disability resulting from muscle injuries 
shall be classified as slight, moderate, moderately 
severe or severe as follows:

A slight disability of muscles has the following attributes:

	(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
	(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.
	(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles has the following attributes:

	(i) Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
	(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) if this section, particularly lowered 
threshold of fatigue after average use affecting 
the particular functions controlled by the injured 
muscles.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound site.

A moderately severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, and, if 
present, evidence of inability to keep up with work 
requirements.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

And, a severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.
	(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:


(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normal protected by muscle.
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.
(G) Induration of atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2001).

According to the applicable criteria, Muscle Group IX 
involves the muscles for the forearm which act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Intrinsic 
muscles of the hand include the thenar eminence; short flexor 
opponens, abductor and adductor of the thumb; hypothenar 
eminence; short flexor, opponens and abductor of the little 
finger; 4 lumbricales; and 4 dorsal and 3 palmar interossei.  
38 C.F.R. § 4.73 Diagnostic Code 5309 (1996) and (2001).  It 
is noted that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc. and 
that it is to be rated on limitation of motion with a minimum 
10 percent.

Superficial, poorly nourished, scars with repeated ulceration 
warrant a 10 percent disability rating under 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2001), and superficial, tender and 
painful scars on objective demonstration warrant a 10 percent 
disability rating under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disability is 
musculoskeletal in nature, it must be evaluated within the 
framework established by the Court in DeLuca.

Service medical records reveal that the appellant was seen in 
July 1970 for treatment of a small fragment in his right hand 
between the 4th and 5th metacarpal which he had received about 
a week earlier.  A 2 by 3 mm. foreign body was seen on x-ray.  
The examiner noted that it was healing well with some 
swelling.  In August 1970, the appellant stated that he 
wanted the shrapnel taken out.  He complained of pain with 
cold and paresthesias.  The examiner's impression was of 
retained foreign body in the right hand with mild aching 
symptoms.  He recommended against surgical removal of the 
small fragment as it could cause other symptoms and lead to 
increased disability of the hand.  The appellant's January 
1971 military separation examination noted a metal fragment 
on the dorsum of his right hand.  He complained of occasional 
pain on motion and was to be followed at the VA upon 
discharge.

VARO granted the appellant entitlement to service connection 
for residuals of a shell fragment wound to his right hand, 
evaluated as 10 percent disabling, in a June 1971 rating 
decision. 

A July 1993 VA treatment entry indicates that the appellant 
complained of numbness, pain, and problems with his grip 
regarding the middle 3 fingers on his right hand.  He stated 
that he had numbness in his right 2nd, 3rd, and 4th digits from 
mild use of his hand, and, after working for a while, 
numbness radiated upward through his wrist and into his 
forearm.  He also noted pain after use.  He reported that he 
was a welder at Bath Iron Works (BIW).  The examiner observed 
that the appellant's right hand showed no obvious deformity, 
edema or erythema.  There was no tenderness to palpation.  
Strength and range of motion was normal on examination.  An 
x-ray and neurological consultation were ordered.  X-ray 
revealed a metallic foreign body in the soft tissues of the 
dorsum of the hand between the 4th and 5th metacarpals.  The 
underlying bone was intact.

An electromyography (EMG) was performed in October 1993.  The 
appellant complained of numbness and pain in his right hand 
since a shrapnel injury.  Examination of the right and left 
median nerves at the wrist and elbow were similar.  Attempts 
to stimulate the median nerve at the wrists and elbows, and 
recording from abductor pollicis brevis were unsuccessful.  
Further examination showed significant atrophy in the area of 
the abductor pollicis brevis muscle and it appeared that the 
muscle might be congenitally absent.  The examiner reported 
that the clinical and electrodiagnostic findings were not 
those usually seen in carpal tunnel syndrome with severe 
atrophy of the muscle.  Nor was the picture that which was 
usually seen where there was cross-over of fibers from the 
median nerve to the ulnar nerve in the forearms.  It was felt 
at this point that attempts at needle electromyography would 
not be of value due to the close approximation of the short 
flexor of the thumb.  Instead, it was decided to have the 
appellant return on another occasion for further evaluation.   

An EMG was also performed in March 1994.  The appellant 
complained of numbness and pain in his right hand since a 
shrapnel injury to his hand in 1969.  He also related 
increasing difficulty in the use of his hand because of 
weakness.  A brief physical review showed a full range of 
motion with no demonstrable weakness in any muscle group, 
while sensation appeared grossly normal.  The examiner noted 
that findings were similar to findings in October 1993.  It 
proved impossible to stimulate the median nerve at the elbow 
or wrist and obtain a response either in the appropriate 
muscle, abductor pollicis brevis, or from the sensory nerves 
in the index and middle fingers.  It appeared that the 
abductor pollicis muscle was atrophied or absent.  The 
responses obtained on stimulating the ulnar nerve and 
recording from the thenar eminence appeared to be those due 
to the normal innervation of flexor pollicis brevis while any 
responses obtained on stimulating the ulnar nerve and 
recording from the usually median-supplied fingers were 
unreliable.  An anomalous route and/or innervation for the 
median nerve was suggested.  It was unclear to what extent 
the changes found had to do with the appellant's complaints, 
which in themselves were not accompanied by apparent major 
changes on clinical examination. 

A VA examination was conducted in August 1995.  The appellant 
complained of episodic loss of sensation and strength in his 
entire right hand, which frequently occurred at night.  He 
claimed that it also occurred with repetitive motions.  He 
indicated that he was working full time at BIW as a welder.  
He was right hand dominant and used his right hand to pull 
the trigger on his welding gun.  Examination of his right 
hand revealed a 2 mm. scar over the dorsum of his hand.  The 
scar was not depressed and there was no palpable foreign body 
beneath the skin.  Strength in the right hand was slightly 
diminished.  In particular, he did not seem to be capable of 
maintaining maximal hand grasp strength for very long.  
Sensation in his hand was intact.  Tinel's test was negative.  
The impression was of symptoms consistent with right carpal 
tunnel syndrome with equivocal EMG results, and residuals of 
shell fragment wound to the dorsum to the right hand, most 
likely "not" causing the carpal tunnel syndrome.

At his June 1996 hearing on appeal before the undersigned, 
the appellant testified regarding his claim for an increased 
rating.  He reported that he was employed as a welder and 
that his fingers went numb when he worked.  He claimed that 
sometimes the numbness went from his fingers to his elbow, 
and he sometimes dropped things because of his right hand 
symptoms.  He testified that the VA examiner attributed his 
symptoms to carpal tunnel syndrome but he did not agree with 
that assessment.  He demonstrated difficulty lifting his ring 
finger with his hand flat.  He claimed that he had pain and 
discomfort in all of his fingers and across the top of his 
right hand.  

A VA examination was conducted in January 1997.  The 
appellant reported that his whole right hand and all his 
fingers felt numb.  He claimed that the numbness usually 
extended to the level of the retained fragment and, on 
occasion, up his forearm.  He complained that he was unable 
to hold onto various objects.  He claimed to have decreased 
sensation in all of his right hand to the level of his wrist.  
There was no atrophy.  The pinch mechanism was strong and 
equal bilaterally.  There was inconsistent performance on 
motor testing of the adductors and abductors of the fingers 
with the performance intermittently normal and abnormal.  
Wrist extension and flexion was normal.  Ulnar and medial 
deviation of the wrist was also normal.  The radial pulse was 
normal.  X-rays of the right hand revealed a metal fragment 
approximately 3-4 mm. in length and 2 mm. in width, dorsal to 
the 4th and 5th right metacarpal.  The fragment had a 
superficial location basically underneath the skin.  The 
examiner's impression was of retained shell fragment, dorsum 
right hand, superficial location, between metacarpal 4 and 5, 
mid portion.  He commented that the appellant's complaints 
were far out of proportion to the physical findings.  In the 
specified location, the retained fragment was unable to 
produce pain or numbness either in the lunar or median nerve 
area and was also unable to produce significant weakness in 
the right hand as described.  At most, a small branch of the 
radial nerve could have been involved which would not produce 
numbness in all of the right hand and digits that is claimed 
to exist.  Neither would it produce weakness.  The EMG 
studies done twice were unable to establish nerve damage that 
could be linked to the metal fragment.

A VA examination was also conducted in June 1997.  The 
examiner compared both the left and right hands and observed 
that the right hand showed no atrophy.  There was a fine 
tremor in the right hand and also in the left.  Thumb 
movements were positioned so the tips of the other fingers 
were not affected and there was no limitation in the range of 
movement in any of the digits.  There was no swelling and no 
tenderness and no erythema.  There was a bony prominence in 
the anterior aspect of the lateral side of the right wrist 
but grasp was good.  Power was 5/5 and power in the 
interossei was normal.

A VA examination of the appellant's right hand was conducted 
in January 1998.  The examiner observed no deformity, 
swelling or redness.  Range of motion of all of the hand 
joints was full.  Grip strength was 5/5, which was normal.  
Sensation was normal.  Tinel and Phalen sings were negative.  
The assessment was of status post shrapnel wound to the right 
hand with a foreign body in the right hand with subjective 
residuals as above.

A VA examination was conducted in April 1999.  The examiner 
thought it worthy to note that the appellant had been working 
in a shipyard where vibratory tools were used.  As a result, 
he suffered bilateral carpal tunnel syndrome for which he 
received Workers' Compensation, and had received surgery on 
both wrists during the previous year.  It was indicated that 
the appellant's symptoms in his wrists and hands had improved 
following surgery.  Regarding his right wrist, the appellant 
reported constant pain.  There was no stiffness or difficulty 
with either flexion or extension of the wrist, even in times 
of aggravation of the pain.  The examiner noticed no 
swelling, redness or increased heat.  The appellant claimed 
that he had tried to limit use of his right hand as much as 
possible, but continued to get aggravation with excessive use 
of his hand.  This did not, however, cause any more 
limitation in the movement of the wrist.  Further 
aggravations occurred about three times in a week, and 
usually lasted about two hours.  He claimed that relief was 
obtained with rest, and regular strength Tylenol.  

The appellant claimed that his thumb was as involved as his 
wrist.  He reported constant pain in his right thumb and 
aggravation with repeated use three times a week.  These 
aggravations would last about two hours and caused the thumb 
to feel weak and fatigued as much as the wrist.  There was, 
however, no difficulty with thumb flexion, extension, or 
opposition, even with aggravation.  He noticed no redness, 
swelling, or increased heat.  

The appellant's index finger and the middle fingers were 
involved to a similar extent and mainly by way of tingling 
and numbness.  These symptoms were reportedly constant.  The 
appellant experienced no pain, swelling, redness, or 
fatigability even with repeated use of his hand.  The ring 
finger was also involved with similar qualitative symptoms of 
numbness and paresthesia, but there was no pain.  The right 
little finger was not involved at all.  

The appellant reported that he experienced uncontrollable 
tremulousness of his right hand about once a month when 
holding onto an object, which lasted about one minute.  He 
claimed the condition in his right had interfered with his 
work at the shipyard, and with his routine chores.   

On examination, the appellant's right wrist and hand were 
compared to his left.  Surgical wounds were noted on the 
palmar aspect of his wrists going into the palm which were 
well healed.  The wrist showed no swelling, redness, or 
tenderness.  There was no deformity.  Extension was to 60 
degrees, which was similar to the left.  Flexion was to 70 
degrees and also similar to the left side.  The hand had no 
muscle atrophy in any of the fingers, again as compared to 
the left.  The thumb extension at the metacarpal phalangeal 
joint was -10 degrees, but similar to the left side.  Flexion 
at the metacarpal phalangeal joint and proximal 
interphalangeal joints was 90 degrees which was comparable to 
the opposite side and was normal.  Flexion in all finger 
joints was 90 degrees, and normal.  Extension was 0.  Grip 
strength was 5/5 and comparable to the left side.  Power in 
the intrinsic muscles was also normal and comparable to the 
left side.  Sensation to touch was normal.  The assessment 
was of status post shell fragment wound to the dorsum of the 
right hand.  The examiner commented that it appeared that the 
appellant had also suffered a carpal tunnel syndrome.  
Surgery had improved symptoms although residuals remained.  
He also had residual symptoms on the left side.  The examiner 
noted that contribution to these symptoms by the shell 
fragment wound was likely minimal. 

A VA examination was again conducted in February 2000.  The 
appellant reported that he still worked as a welder.  He was 
right hand dominant.  The examiner noted that previous nerve 
conduction studies suggested the presence of a bilateral 
carpal tunnel syndrome.  The appellant had a history of 
carpal tunnel release surgery bilaterally.  He claimed that 
the operations helped considerably with the pain in his right 
index and long fingers being much improved.  At the time of 
examination, he complained that his whole right hand and all 
his fingers still felt numb.  He reported that the numbness 
usually extended to the level of the perceived retained 
fragment and on occasion even up the forearm.  He indicated 
that there was no variation in the numbness.  He also claimed 
to be unable to hang on to various objects with his right 
hand and that he dropped almost anything, especially at work.  
He reported that his hand would shake from time to time, 
approximately twice per week, usually when he was doing 
something.  He complained of pain in his entire right hand 
with "overall" numbness which had not changed since having 
the carpal tunnel release.  He now had longitudinal curved 
scars over each volar wrist due to the carpal tunnel release, 
and he indicated that his physician told him that he had lost 
some muscles in the thenar.  He reported that the pain in his 
right hand and wrist would develop, usually while driving and 
at night, and would occasionally wake him up.  The numbness 
was described as extending from the right dorsal wrist to the 
knuckles.  He also claimed to have weakness in his right 
hand.  He claimed that he could not hold on to anything 
because he had no grip.  He reported stiffness in the morning 
and at night in his right wrist.  He took only non-aspirin 
medication.  He denied using a splint, but reported that he 
occasionally used an elastic wrap for his right wrist.  He 
claimed that his endurance was diminished with easy 
fatigability.  

On examination, the appellant had flexion of his right wrist 
to 75 degrees with onset of stiffness and without pain.  
Flexion in his left wrist was 80 degrees with onset of 
stiffness.  Extension of the wrist bilaterally was 45 
degrees.  Ulnar deviation in both wrists was 25 degrees.  
Radial deviation on the right was 30 degrees and on the left 
was 35 degrees.  The appellant had a normal sweat pattern in 
both hands.  The radial pulse was strong and well maintained 
throughout the full range of motion.  Motor testing 
bilaterally revealed an inconsistent performance while 
testing the adductor and abductors of the fingers, with the 
performance intermittently normal and abnormal.  Pinch on the 
right was demonstrated as being diminished compared to the 
left.  Between the 4th and 5th metacarpal, the FD could be 
palpated without eliciting any tenderness.  Evaluation of the 
elbow and ulnar groove was unremarkable.  Forearm rotation 
bilaterally was normal.  The appellant was able to make a 
complete fist bilaterally.  There was no visible definite 
muscular atrophy or asymmetry.  No paresthesias could be 
elicited distal to the metal fragment.  The abductor pollices 
brevis was present bilaterally, but may have been slightly 
weakened.  Evaluation of the individual digits and their 
range of motion showed that, in the right and left thumb, the 
metacarpal phalangeal joint flexion was 70 degrees and the 
interphalangeal joint on the right was 75 degrees of flexion 
and 70 degrees on the left.  The index finger metacarpal 
phalangeal joint flexion was from 0 to 90 degrees on the 
right and from 0 to 95 degrees on the left.  Proximal 
interphalangeal joint range of motion on the right was from 0 
to 105 degrees and on the left from 0 to 110 degrees.  Distal 
interphalangeal joint range of motion on the right was from 0 
to 80 degrees and on the left from 0 to 75 degrees.  In the 
long fingers metacarpal phalangeal joint range of motion on 
the right was from 0 to 90 degrees and on the left from 0 to 
100 degrees.  Proximal interphalangeal joint range of motion 
was from 0 to 105 degrees on the right and from 0 to 90 
degrees on the left.  In the distal interphalangeal joint 
bilaterally the appellant had 45 degrees of flexion.  In the 
ring finger bilaterally metacarpal phalangeal joint range of 
motion was from 0 to 105 degrees.  Range of motion at the 
proximal interphalangeal joint was from 110 degrees of 
flexion to 115 degrees with normal extension.  Range of 
motion in the distal interphalangeal joint on the right was 
from 0 to 85 degrees and on the left from 0 to 50 degrees.  
In the small finger the range of motion of the metacarpal 
phalangeal joint was from 0 to 120 degrees on the right and 
from 0 to 105 degrees on the left.  Range of motion of the 
proximal interphalangeal joint was from 0 to 90 degrees on 
the right and from 0 to 100 degrees on the left.  Range of 
motion of the distal interphalangeal joint bilaterally was 
from 0 to 45 degrees.

X-ray changes in the appellant's right hand revealed a metal 
fragment, approximately 3 to 4 mm. in length and 2mm. in 
width, dorsal to the 4th and 5th right metacarpal.  The 
fragment had a superficial location underneath the skin.  
Mild to moderate degenerative changes were also reported at 
the distal end of the interphalangeal articulations of the 
fingers, the interphalangeal articulation of the thumb, and 
at the first metacarpal phalangeal articulation.  No 
abnormality was otherwise obvious.

The examiner's impression was of retained shell fragment, 
dorsum of the right hand, superficial location between 
metacarpal 4 and 5, just proximal to the mid portion; ST-CTS 
right and left wrist; ST-CTR bilaterally; and mild cystic 
changes involving the capitate bone, hamate, and first 
metacarpal phalangeal joint (distal 1st metacarpal), right 
wrist, suggesting an onset of mild degenerative joint 
disease, right wrist (not related to shell fragment).  He 
opined that the assessment of January 1997 was still thought 
to be totally valid.  He indicated that the small shell 
fragment wound in the described specific location was simply 
unable to produce pain and numbness either in the ulnar or 
median nerve area.  There were no dysthesias distal to the 
location of the metal fragment to suggest that a small branch 
of the radial nerve could be involved and, even if that were 
the case, it would not produce the numbness, shaking, or 
weakness said to exist in the right hand.  The EMG studies 
done twice were unable to establish nerve damage that could 
be linked to the metal fragment.

A VA examination was conducted in May 2001.  In response to 
questions contained in an August 1998 Board remand, the 
examiner reported that he did not find any right wrist 
manifestations vis-à-vis the appellant's shell fragment wound 
of the right hand.  In addition, he indicated that there was 
no limitation of dorsiflexion or palmar flexion, as the 
appellant had 80 degrees of flexion and 70 degrees of 
dorsiflexion without pain.  There were no right thumb 
manifestations due to the shell fragment wound.  There were 
no index, middle, ring or little finger manifestations of the 
shell fragment wound, and the appellant had full flexion and 
extension of all these fingers.  He also had full extension 
and abduction of the thumb.  The examiner indicated that he 
did not believe the appellant had any nerve damage from the 
shell fragment wound.  He noted that the appellant's history 
was complicated by carpal tunnel surgery on the right side, 
but this was an entirely separate issue.  There was no 
neuralgia or neuritis.  There was no scar seen from this 
wound.  X-rays showed a 2 x 3 mm. metallic density 
superimposing the soft tissues just posterior to the proximal 
portions of the 4th and 5th metacarpals.  The examiner found 
that it would be unlikely that this would have any clinical 
significance.  He concluded:

1.  The [appellant] does not have painful motion of 
the fingers of the right hand, nor for dorsiflexion 
of the wrist.  Range of motion is full and pain 
free.
2.  I believe that [the previous examiner's] 
interpretation that this shell fragment wound would 
be unable to produce pain and numbness in either 
the ulnar or median nerve distribution is correct.  
I do not think that this wound produces any 
symptoms, but this would be a subjective 
interpretation.  There are no physical findings or 
signs referable to this shell fragment wound.  
3.  No muscle damage was done by this shell 
fragment wound.  I can document no current residual 
disabilities that can be attributed directly to 
this wound.

Historically, the appellant was granted entitlement to 
service connection for residuals of a shell fragment wound to 
his right hand, evaluated as 10 percent disabling in a June 
1971 VARO rating decision.  As that evaluation has been in 
effect for more than 20 years, it is a "protected" rating 
which cannot be reduced (except with a showing of fraud or 
other circumstances not present in this case).  38 C.F.R. § 
3.951 (2001).

Considering first the medical history of the injury, the 
appellant's service medical records do not reveal the need 
for debridement following the initial injury.  Subsequent 
records report that the wound was well-healed with no 
disability.  Physical examinations by VA personnel reveal no 
atrophy or loss of strength in the appellant's right wrist.  
He had some complaints referable to pain, tingling and 
numbness in his hand and fingers, but these symptoms were 
associated with his nonservice-connected carpal tunnel 
syndrome.  Range of motion testing was within normal limits.  
VA examiners have concluded that the appellant's retained 
shell fragments in soft tissue are not manifested by any 
symptoms, and would be unable to produce pain and numbness in 
either the ulnar or median nerve distribution.  The most 
recent VA examination specifically reported no muscle damage 
and no current residual disability attributable to the wound 
during service.  Likewise, there is no visible scar 
attributable to his service-connected disability.




As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's joints 
when the rating code under which the appellant is rated does 
not contemplate these factors.  See DeLuca, supra.  However, 
an increased rating does not appear justified based on DeLuca 
factors.  As mentioned, a review of the medical evidence does 
not reflect objective evidence of pain or functional loss and 
indicates no symptoms attributable to the appellant's 
service-connected shell fragment wound of the right hand with 
retained foreign body.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 
do not provide a basis for a higher rating.

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has pain, 
numbness, and functional impairment as a result of his 
service-connected disability rather than as a result of his 
nonservice-connected carpal tunnel syndrome, his assertions of 
a medical diagnosis and opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In conclusion, the preponderance of the evidence is against a 
rating higher than the currently assigned 10 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of 



hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for service-connected residuals of a 
shell fragment wound of the right hand, with retained foreign 
body involving Muscle Group IX, is denied




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

